          Case 4:19-cv-01290-YGR Document 62 Filed 06/11/19 Page 1 of 26



1    [Counsel listed on next page]
2                                    UNITED STATES DISTRICT COURT
3
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
4
      BETHANY MENDEZ, an individual; LINDA                Case Number: 4:19-cv-01290-YGR
5
      LEIGH DICK, an individual; AUDREY
6     STEWART, an individual; SCOTT                       FIRST AMENDED CLASS ACTION
      CARPENTER, an individual; ANGELA                    COMPLAINT FOR INJUNCTIVE RELIEF,
7     WILLIAMS, an individual; STEPHANIE                  DECLARATORY JUDGMENT, AND
      CHRISTIE, an individual; and JENNIFER               DAMAGES
8
      GRIBBEN, an individual, on behalf of
9     themselves and all others similarly situated,       DEMAND FOR JURY TRIAL

10                  Plaintiffs,

11                  v.

12    CALIFORNIA TEACHERS ASSOCIATION,
      a California corporation; NATIONAL
13
      EDUCATION ASSOCIATION, a nonprofit
14    corporation; FREMONT UNIFIED
      DISTRICT TEACHERS ASSOCIATION,
15    INC., a nonprofit corporation; VALLEY
16    CENTER-PAUMA TEACHERS
      ASSOCIATION; HAYWARD EDUCATION
17    ASSOCIATION-CTA-NEA, a California
      corporation; TUSTIN EDUCATORS
18    ASSOCIATION, a nonprofit corporation;
19    ASSOCIATED CHINO TEACHERS; KIM
      WALLACE, in her official capacity as Fremont
20    Unified School District Superintendent; RON
      MCCOWAN, in his official capacity as Valley
21    Center-Pauma Unified School District; MATT
22    WAYNE, in his official capacity as Hayward
      Unified School District Superintendent;
23    GREGORY FRANKLIN, in his official
      capacity as Tustin Unified School District
24    Superintendent; NORM ENFIELD, in his
25    official capacity as Chino Valley Unified School
      District Superintendent; and XAVIER
26    BECERRA in his official capacity as Attorney
      General of California,
27
28                  Defendants.


                                                      1
     First Amended Complaint                                               No: 4:19-cv-01290-YGR
         Case 4:19-cv-01290-YGR Document 62 Filed 06/11/19 Page 2 of 26



1    HARMEET K. DHILLON (SBN: 207873)
     harmeet@dhillonlaw.com
2    KRISTA L. BAUGHMAN (SBN: 264600)
3    kbaughman@dhillonlaw.com
     GREGORY R. MICHAEL (SBN: 306814)
4    gmichael@dhillonlaw.com
     DHILLON LAW GROUP INC.
5
     177 Post Street, Suite 700
6    San Francisco, California 94108
     Telephone: (415) 433-1700
7    Facsimile: (415) 520-6593
8
     Counsel for Plaintiffs and the Proposed Class and Subclass
9
10   Mariah Gondeiro, Cal Bar No. 323683
     Email: mgondeiro@freedomfoundation.com
11
     Karin Sweigart, Cal Bar No. 247462
12   Email: ksweigart@freedomfoundation.com
     FREEDOM FOUNDATION
13   PO Box 552
14   Olympia, WA 98507
     Telephone: (360) 956-3482
15
     Counsel for Plaintiffs and the Proposed Class and Subclass
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     2
     First Amended Complaint                                      No: 3:19-cv-01290-YGR
          Case 4:19-cv-01290-YGR Document 62 Filed 06/11/19 Page 3 of 26



1           Plaintiffs Bethany Mendez, Linda Leigh Dick, Audrey Stewart, Scott Carpenter, Angela
2    Williams, Stephanie Christie, and Jennifer Gribben, on behalf of themselves and all others similarly
3    situated, bring this class action lawsuit against the California Teachers Association (“CTA”), the
4    National Education Association (“NEA”), and the respective local affiliates of Plaintiffs (all union
5    defendants collectively, the “Unions”), as well as the superintendents of Plaintiffs’ respective public
6    school employers, (collectively, the “Superintendents”), for compensatory, declaratory, and injunctive
7    relief in connection with Defendants’ violations of the Class members’ First Amendment rights of
8    freedom of speech and freedom of association. Specifically, Defendants have violated Class members’
9    right not to fund union advocacy by diverting, without Class members’ clear and affirmative consent –
10   and even over their objections – a portion of Class members’ lawfully earned wages to the Unions.
11   The Unions then use that money to promote political positions and fund activities which Class
12   members no longer wish to support or never supported. This lawsuit seeks injunctive relief ordering
13   Defendants to obtain legally valid consent prior to dues deductions, and to refund any deductions
14   taken in violation of Plaintiffs’ rights under the U.S. Constitution.
15                                              INTRODUCTION
16          1.      The Unions, in collusion with local school districts, take a portion of public school
17   employees’ wages without legally valid consent from employees, as required under the U.S. Supreme
18   Court’s ruling in Janus v. AFSCME, Council 31, 138 S. Ct. 2448 (2018) (“Janus”) (recognizing
19   constitutional right to not fund union political advocacy and invalidating compulsory union dues).
20   Under Janus, a public employee must freely provide “clear” and “affirmative” consent for union dues
21   deductions, and a public employer must have “clear and compelling evidence” the employee waived
22   his or her right to not financially support a union, before any union dues or fees (hereinafter, “dues”)
23   may be deducted from the employee’s wages. Janus invalidated compulsory union dues or fees and
24   expressly protected the right of public employers to not fund union political activity.
25          2.      Plaintiffs, and the Class members they represent, are California teachers whose public
26   employers regularly divert a portion of Plaintiffs’ wages to financially support the Unions and their
27   political activity. Plaintiffs never gave legally valid consent for these deductions, and expressly
28   objected to the deductions and requested that they cease. Up until the time this litigation


                                                         3
     First Amended Complaint                                                      No: 4:19-cv-01290-YGR
         Case 4:19-cv-01290-YGR Document 62 Filed 06/11/19 Page 4 of 26



1    commenced, Defendants continued to deduct dues. Defendants contended that, because Plaintiffs
2    signed a dues deduction form including a continuing, irrevocable deduction provision, Plaintiffs
3    remained subject to continued dues deductions. Defendants further insisted that Plaintiffs may cancel
4    the deductions only during an arbitrary 30-day window.
5          3.      California Education Code § 45060 makes school districts beholden to the unions’
6    interpretation of whether a public school employee has clearly and affirmatively consented to union
7    dues deductions as required by Janus. The school districts are obligated to remit the dues to the
8    Plaintiffs’ local union, regardless of whether a public school employee has clearly and affirmatively
9    consented to dues deductions. The local union then forwards the dues to its state affiliate (in this
10   case, CTA) and national affiliate (in this case, NEA).
11         4.      Defendants’ actions, taken pursuant to California statutes governing the Districts’
12   relationships with the Unions and their collective bargaining agreements (“CBAs”), impermissibly
13   infringe on Plaintiffs’ and Class members’ First Amendment rights of freedom of speech and
14   freedom of association.
15         5.      Plaintiffs resigned union membership and revoked any ostensible authorization to
16   continue to deduct dues from their wages, although Janus does not so require to effect cessation of
17   union support.
18         6.      Defendants are state actors acting under the color of state law, specifically California
19   Education Code § 45060, and pursuant to CBAs that the Districts voluntarily entered into with the
20   Unions. Plaintiffs bring this civil rights class action pursuant to 42 U.S.C. § 1983 seeking
21   declaratory judgment, preliminary and permanent injunctive relief, and nominal and/or compensatory
22   damages including a refund of union dues illegally taken from Class members.
23                                     JURISDICTION AND VENUE
24         7.      This Court has federal question jurisdiction over this case pursuant to 28 U.S.C. § 1331
25   because it arises under the First and Fourteenth Amendments to the U.S. Constitution and 42 U.S.C §
26   1983. This Court has authority under 28 U.S.C. §§ 2201 and 2202 to grant declaratory relief and
27   other relief, including preliminary and permanent injunctive relief, pursuant to Rule 65 of the Federal
28   Rules of Civil Procedure.


                                                       4
     First Amended Complaint                                                     No: 4:19-cv-01290-YGR
         Case 4:19-cv-01290-YGR Document 62 Filed 06/11/19 Page 5 of 26



1          8.      Venue is proper in the Northern District of California under 28 U.S.C. § 1391(b)(1)
2    because one or more Defendants reside in Alameda County, and all Defendants are residents of this
3    State within the meaning of 28 U.S.C. § 1391(c). Venue is also proper under 28 U.S.C. § 1391(b)(2)
4    because a substantial part of the acts or omissions giving rise to the claim occurred in this judicial
5    district, including because Defendants do business and operate in Alameda and San Mateo Counties.
6          9.      The Court has personal jurisdiction over the Defendants because each Defendant is
7    domiciled in the State of California, has sufficient minimum contacts with California, and/or
8    otherwise has intentionally availed himself, herself, or itself of significant benefits provided by the
9    State of California, rendering the exercise of jurisdiction by this Court permissible under traditional
10   notions of fair play and substantial justice.
11                                     INTRADISTRICT ASSIGNMENT
12         10.     This action is properly assigned to either the Oakland Division of the Court, pursuant
13   to Civil L.R. 3-2(c). A substantial part of the events giving rise to the claims occurred in Alameda
14   County and San Mateo County, California.
15                                                   PARTIES
16         11.     Plaintiff Bethany Mendez resides in Fremont, California. Mendez is a public school
17   employee, Cal. Gov’t Code § 3540.1(j), whose exclusive representative for collective bargaining is
18   the NEA, CTA and its local affiliate, Fremont Unified District Teachers Association (“FUDTA”).
19         12.     Plaintiff Linda Leigh Dick resides in Vista, California. Leigh Dick is a public school
20   employee, Cal. Gov’t Code § 3540.1(j), whose exclusive representative for collective bargaining is
21   the NEA, CTA and its local affiliate, Valley Center-Pauma Teachers Association (“VCPTA”).
22         13.     Plaintiff Audrey Stewart resides in Hayward, California. Stewart is a public school
23   employee, Cal. Gov’t Code § 3540.1(j), whose exclusive representative for collective bargaining is
24   the NEA, CTA and its local affiliate, Hayward Educators Association-CTA-NEA (“HEA”).
25         14.     Plaintiff Scott Carpenter resides in Murrieta, California. Carpenter is a public school
26   employee, Cal. Gov’t Code § 3540.1(j), whose exclusive representative for collective bargaining is
27   the NEA, CTA and its local affiliate, Tustin Education Association (“TEA”).
28         15.     Plaintiff Angela Williams resides in Anaheim, California. Williams is a public school


                                                        5
     First Amended Complaint                                                      No: 4:19-cv-01290-YGR
         Case 4:19-cv-01290-YGR Document 62 Filed 06/11/19 Page 6 of 26



1    employee, Cal. Gov’t Code § 3540.1(j), whose exclusive representative for collective bargaining is
2    the NEA, CTA and its local affiliate, Associated Chino Teachers (“ACT”).
3          16.     Plaintiff Stephanie (Randazzo) Christie resides in Livermore, California. Christie is a
4    public school employee, Cal. Gov’t Code § 3540.1(j), whose exclusive representative for collective
5    bargaining is the NEA, CTA and its local affiliate, FUDTA.
6          17.     Plaintiff Jennifer Gribben resides in Livermore, California. Gribben is a public school
7    employee, Cal. Gov’t Code § 3540.1(j), whose exclusive representative for collective bargaining is
8    the NEA, CTA and its local affiliate, FUDTA.
9          18.     Defendant CTA is the state affiliate of the NEA, representing over 325,000 public
10   school teachers in California. It is headquartered and maintains its principal place of business in
11   Burlingame, San Mateo County, California and engages in business throughout California, including
12   Alameda County. CTA receives a portion of the dues that are extracted from Plaintiffs and other
13   public school employees.
14         19.     Defendant NEA is the largest teachers union in the United States and one of the largest
15   public-sector unions. It is headquartered in Washington, D.C. and engages in business throughout
16   California, including Alameda County. NEA receives a portion of the dues that are extracted from
17   Plaintiffs and other public school employees.
18         20.     Defendant FUDTA is an “employee organization,” Cal. Gov’t Code § 3540.1(d), which
19   is recognized as the “exclusive representative,” Cal. Gov’t Code § 3540.1(e), of Plaintiffs Bethany
20   Mendez, Stephanie Christie, and Jennifer Gribben. Its state affiliate is the CTA, and its national
21   affiliate is the NEA. FUDTA is headquartered in Fremont, California and conducts its business and
22   operations in Alameda County.
23         21.     Defendant VCPTA is an “employee organization,” Cal. Gov’t Code § 3540.1(d), which
24   is recognized as the “exclusive representative,” Cal. Gov’t Code § 3540.1(e), of Plaintiff Linda Leigh
25   Dick . Its state affiliate is the CTA, and its national affiliate is the NEA. VCPTA is headquartered in
26   Valley Center, California. At this time, Plaintiffs are unaware of VCPTA’s legal form. However,
27   because there appears to be no registration with the California Secretary of State corresponding to the
28   VCPTA, on information and belief, the VCPTA is an unincorporated association.


                                                       6
     First Amended Complaint                                                    No: 4:19-cv-01290-YGR
         Case 4:19-cv-01290-YGR Document 62 Filed 06/11/19 Page 7 of 26



1          22.     Defendant HEA is an “employee organization,” Cal. Gov’t Code § 3540.1(d), which is
2    recognized as the “exclusive representative,” Cal. Gov’t Code § 3540.1(e), of Plaintiff Audrey
3    Stewart. Its state affiliate is the CTA, and its national affiliate is the NEA. HEA is headquartered in
4    Hayward, California and conducts its business and operations in Alameda County, California.
5          23.     Defendant TEA is an “employee organization,” Cal. Gov’t Code § 3540.1(d), which is
6    recognized as the “exclusive representative,” Cal. Gov’t Code § 3540.1(e), of Plaintiff Scott
7    Carpenter. Its state affiliate is the CTA, and its national affiliate is the NEA. TEA is headquartered
8    in Tustin, California.
9          24.     Defendant ACT is an “employee organization,” Cal. Gov’t Code § 3540.1(d), which is
10   recognized as the “exclusive representative,” Cal. Gov’t Code § 3540.1(e), of Plaintiff Angela
11   Williams. Its state affiliate is the CTA, and its national affiliate is the NEA. ACT is headquartered
12   in Chino, California. At this time, Plaintiffs are unaware of ACT’s legal form. However, because
13   there appears to be no registration with the California Secretary of State corresponding to the ACT,
14   on information and belief, the ACT is an unincorporated association.
15         25.     Defendant Kim Wallace is sued in her official capacity as the superintendent of the
16   Fremont Unified School District, which is the “public school employer,” Cal. Gov’t Code §
17   3540.1(k), of Plaintiffs Bethany Mendez, Stephanie Christie, and Jennifer Gribben and is responsible
18   for diverting part of their salaries to the FUDTA. On information and belief, Wallace resides in or
19   around Fremont, California, in Alameda County.
20         26.     Defendant Ron McCowan is sued in his official capacity as the superintendent of the
21   Valley Center-Pauma Unified School District, which is Plaintiff Linda Leigh Dick’s “public school
22   employer,” Cal. Gov’t Code § 3540.1(k), and is responsible for diverting part of her salary to the
23   VCPTA. On information and belief, McCowan resides in or around Valley Center, California.
24         27.     Defendant Matt Wayne is sued in his official capacity as the superintendent of the
25   Hayward Unified School District, which is Plaintiff Audrey Stewart’s “public school employer,” Cal.
26   Gov’t Code § 3540.1(k), and is responsible for diverting part of her salary to the HEA. On
27   information and belief, Wayne resides in or around Hayward, California, in Alameda County.
28         28.     Defendant Gregory Franklin is sued in his official capacity as the superintendent of


                                                       7
     First Amended Complaint                                                    No: 4:19-cv-01290-YGR
          Case 4:19-cv-01290-YGR Document 62 Filed 06/11/19 Page 8 of 26



1    Tustin Unified School District, which is Plaintiff Scott Carpenter’s “public school employer,” Cal.
2    Gov’t Code § 3540.1(k), and is responsible for diverting part of his salary to the TEA. On
3    information and belief, Franklin resides in or around Tustin, California.
4           29.    Defendant Norm Enfield is sued in his official capacity as the superintendent of Chino
5    Valley Unified School District, which is Plaintiff Angela William’s “public school employer,” Cal.
6    Gov’t Code § 3540.1(k), and is responsible for diverting part of her salary to the ACT. On
7    information and belief, Enfield resides in or around Chino, California.1
8           30.    Attorney General Xavier Becerra is sued in his official capacity as the state official
9    charged with the enforcement of state laws including California Education Code § 45060.
10                                        STATEMENT OF FACTS
11          31.    Plaintiff Bethany Mendez teaches elementary students with high-functioning
12   disabilities in the Fremont Unified School District. Mendez is a California public school employee
13   exclusively represented by FUDTA.
14          32.    In May 2018, FUDTA mailed Mendez a dues deduction form. For several weeks, she
15   kept the form without signing it, doubtful the union would represent her interests. FUDTA
16   representatives approached her several times at school, pressuring her to sign the form.
17          33.    Neither the union representatives, nor her public employer, nor the dues deduction
18   form informed Mendez: of her right to refrain from financially supporting a union; that she was not
19   required to join the union or pay money to the union as a condition of employment; that the union
20   owed her a duty of fair representation even if she chose not to join or give money to the union; or that
21   if she chose to join the union, the union would use a portion of her dues to fund political lobbying.
22          34.    Believing she had no other option but to financially support the union, on June 4, 2018,
23   Mendez signed the dues deduction form with her local union, FUDTA, authorizing her district to
24   deduct dues from her paycheck.
25          35.    It was not until Mendez later learned that she did not have to fund the union, that she
26
     1
27    The Fremont Unified School District, Valley Center-Pauma Unified School District, Hayward
     Unified School District, Tustin Unified School District, and Chino Valley Unified School District are
28   hereafter collectively referred to as the “Districts.”


                                                       8
     First Amended Complaint                                                     No: 4:19-cv-01290-YGR
         Case 4:19-cv-01290-YGR Document 62 Filed 06/11/19 Page 9 of 26



1    decided to opt out. On October 12, 2018, in a letter to the president of the CTA, she resigned her
2    union membership and revoked any ostensible authorization to collect union dues from her wages.
3          36.     On October 31, 2018, and again on November 9, 2018, a representative from FUDTA
4    emailed Mendez, trying to persuade her not to leave the union. Two FUDTA union representatives
5    also came to her classroom and attempted to persuade her to not resign. Mendez told them she did
6    not appreciate being bombarded with pro-union propaganda while at work.
7          37.     On February 8, 2019, Mendez sent a follow-up email to Victoria Birbeck-Herrera, the
8    president of FUDTA, reiterating her prior revocation of her membership and again expressing her
9    desire that dues deductions cease.
10         38.     On February 8, 2019, President Birbeck-Herrera confirmed via email that FUTDA
11   would not stop the deduction of dues from her wages, and cited to the dues deduction form Mendez
12   signed which requires she submit a written resignation “not less than thirty (30) days and not more
13   than sixty (60) days before the annual anniversary date” of her signed dues deduction form.
14   President Birbeck-Herrera additionally suggested Mendez set up a meeting with her in April because
15   Mendez would need to provide the union with something additional in order for the union to process
16   her request before June.
17         39.     Despite Mendez’s demands that the dues deductions cease, as of the commencement of
18   this litigation, the Fremont Unified School District continued to deduct dues from Mendez’s
19   paycheck.
20         40.     Despite Mendez’s demands that the dues deductions cease, as of the commencement of
21   this litigation, FUDTA continued to accept Mendez’s dues from the District.
22         41.     Plaintiff Linda Leigh Dick is a guidance counselor at Valley Center High School.
23   Leigh Dick is a California public school employee exclusively represented by VCPTA.
24         42.     Neither the union representatives, nor her public employer, nor the dues deduction
25   form provided by the VCPTA informed Leigh Dick: of her right to refrain from financially
26   supporting a union; that she was not required to join the union or pay money to the union as a
27   condition of employment; that the union owed her a duty of fair representation even if she chose not
28   to join or give money to the union; or that if she chose to join the union, the union would use a


                                                       9
     First Amended Complaint                                                    No: 4:19-cv-01290-YGR
        Case 4:19-cv-01290-YGR Document 62 Filed 06/11/19 Page 10 of 26



1    portion of her dues to fund political lobbying.
2          43.     Believing she had no other option but to financially support the union, Leigh Dick
3    signed a dues deduction form with her local union, VCPTA, in May 2018, authorizing her district to
4    deduct dues from her paycheck.
5          44.     Leigh Dick decided to opt out in November of 2018 because she did not agree with
6    some of the Unions’ political objectives. She resigned her union membership and revoked any
7    ostensible authorization to collect union dues from her wages in a letter sent to the president of the
8    CTA on December 13, 2018.
9          45.     On December 17, 2018, the CTA responded to Leigh Dick by letter, stating that any
10   request to change her membership status must be made in writing and hand-delivered or mailed to
11   her local chapter, VCPTA. In an effort to pressure Leigh Dick into maintaining her membership, the
12   CTA highlighted the benefits that only accompany active membership.
13         46.     Shortly after Leigh Dick sent her request to the CTA, the president of her local chapter,
14   Amanda Walford, told Leigh Dick in person that she could not opt out because she was bound to the
15   dues deduction form until an escape period in May 2019.
16         47.     Nevertheless, Leigh Dick was not convinced active membership in the CTA was
17   worthwhile. She sent an additional letter to the VCPTA president on December 20, 2018.
18         48.     Despite Leigh Dick’s demands that the dues deductions cease, as of the
19   commencement of this litigation, the Valley Center-Pauma Unified School District continued to
20   deduct dues from Leigh Dick’s paycheck.
21         49.     Despite Leigh Dick’s demands that the dues deductions cease, as of the
22   commencement of this litigation, VCPTA continued to accept Leigh Dick’s dues from the District.
23         50.     Plaintiff Audrey Stewart teaches in the Hayward Unified School District. Stewart is a
24   California public school employee exclusively represented by HEA.
25         51.     Neither the union representatives, nor her public employer, nor the dues deduction
26   form provided by the HEA informed Stewart: of her right to refrain from financially supporting a
27   union; that she was not required to join the union or pay money to the union as a condition of
28   employment; that the union owed her a duty of fair representation even if she chose not to join or


                                                       10
     First Amended Complaint                                                     No: 4:19-cv-01290-YGR
        Case 4:19-cv-01290-YGR Document 62 Filed 06/11/19 Page 11 of 26



1    give money to the union; or that if she chose to join the union, the union would use a portion of her
2    dues to fund political lobbying.
3          52.     Believing she had no other option but to financially support the union, Stewart signed a
4    dues deduction form with her local union, HEA, in May 2018, authorizing her district to deduct dues
5    from her paycheck.
6          53.     Stewart decided to opt out of union membership in December 2018, because she did
7    not believe the union represented her interests. She resigned her union membership and revoked any
8    ostensible authorization to collect union dues from her wages in a letter to the president of the CTA
9    on December 18, 2018.
10         54.     On January 7, 2019, the CTA responded by letter to Stewart stating that any request to
11   change her membership status must be made in writing and hand-delivered or mailed to her local
12   chapter, HEA. In an effort to pressure Stewart into maintaining her membership, the CTA
13   highlighted the benefits that only accompany active membership.
14         55.     Stewart sent an additional resignation letter to the HEA. The president of the HEA and
15   several other union representatives reached out to Stewart multiple times in an effort to persuade her
16   not to resign her membership.
17         56.     The CTA communicated to Stewart, both in person and through text, that it would not
18   stop the deduction of dues from her wages, and cited to the dues deduction form she signed, which
19   required she submit another written resignation “not less than thirty (30) days and not more than sixty
20   (60) days before the annual anniversary date” of her signed dues deduction form.
21         57.     Despite Stewart’s demands that the dues deductions cease, as of the commencement of
22   this litigation, the Hayward Unified School District continued to deduct dues from Stewart’s
23   paycheck.
24         58.     Despite Stewart’s demands that the dues deductions cease, as of the commencement of
25   this litigation, HEA continued to accept Stewart’s dues from the District.
26         59.     Plaintiff Scott Carpenter teaches in the Tustin Unified School District. Carpenter is a
27   California public school teacher exclusively represented by TEA.
28         60.     Neither the union representatives, nor his public employer, nor the dues deduction form


                                                      11
     First Amended Complaint                                                      No: 4:19-cv-01290-YGR
        Case 4:19-cv-01290-YGR Document 62 Filed 06/11/19 Page 12 of 26



1    provided by the TEA informed Carpenter: of his right to refrain from financially supporting a union;
2    that he was not required to join the union or pay money to the union as a condition of employment;
3    that the union owed him a duty of fair representation even if he chose not to join or give money to the
4    union; or that if he chose to join the union, the union would use a portion of his dues to fund political
5    lobbying.
6          61.     Believing he had no other option but to financially support the union, Carpenter signed
7    a dues deduction form with his local union, TEA, on September 26, 2018, authorizing his district to
8    deduct dues from his paycheck.
9          62.      Carpenter resigned his union membership and revoked any ostensible authorization to
10   collect union dues from his wages in a letter sent to the president of the CTA on November 1, 2018.
11   Carpenter also sent a copy of his letter to the TEA.
12         63.     On November 5, the president of TEA, Roger Kravigan, emailed Carpenter asking to
13   speak with him about his choice to opt out of the union. On November 7, 2018, Carpenter responded
14   to Kravigan’s email and repeated both his desire to withdraw membership and his revocation of any
15   ostensible authorization to collect dues for both the CTA and TEA.
16         64.     In an effort to persuade Carpenter not to resign, Kravigan sent an email to Carpenter on
17   November 8, 2018, highlighting the benefits of active membership and asking him to reconsider his
18   decision. Carpenter did not wish to reconsider. Additionally, Kravigan stated the TEA would not
19   recognize Carpenter’s revocation of the authority to collect dues until one year after Carpenter signed
20   his dues deduction form.
21         65.     Despite Carpenter’s demands that the dues deductions cease, the Tustin Unified School
22   District has continued to deduct dues from Carpenter’s paycheck.
23         66.     Despite Carpenter’s demands that the dues deductions cease, TEA has continued to
24   accept Carpenter’s dues from the District.
25         67.     Plaintiff Angela Williams teaches science at the Chino Valley Unified School District.
26   Williams is a public school teacher exclusively represented by ACT.
27         68.     Neither the union representatives, nor her public employer, nor the dues deduction
28   form provided by ACT informed Williams: of her right to refrain from financially supporting a


                                                       12
     First Amended Complaint                                                     No: 4:19-cv-01290-YGR
        Case 4:19-cv-01290-YGR Document 62 Filed 06/11/19 Page 13 of 26



1    union; that she was not required to join the union or pay money to the union as a condition of
2    employment; that the union owed her a duty of fair representation even if she chose not to join or
3    give money to the union; or that if she chose to join the union, the union would use a portion of her
4    dues to fund political lobbying.
5          69.     Believing she had no other option but to financially support the union, Williams signed
6    a dues deduction form with her local union, ACT, on June 19, 2018, authorizing her district to deduct
7    dues from her paycheck.
8          70.     Williams resigned her union membership and revoked any ostensible authorization to
9    collect union dues from her wages in a letter sent to the president of the CTA on July 29, 2018.
10         71.     The CTA responded by letter to Williams stating that any request to change her
11   membership status must be made in writing and hand-delivered or mailed to her local chapter, ACT.
12         72.     Williams sent an additional resignation letter to the ACT in August 2018. The
13   president of the ACT, Brenda Walker, reached out to Williams in September 2018, in an effort to
14   persuade her not to resign her membership. The president also informed her over the phone that she
15   could not revoke the dues deductions until the anniversary date on her dues deduction form.
16         73.     Despite Williams’ demands that the dues deductions cease, as of the commencement of
17   this litigation, the Chino Valley Unified School District continued to deduct dues from Williams’
18   paycheck.
19         74.     Despite Williams’ demands that the dues deductions cease, as of the commencement of
20   this litigation, ACT continued to accept Williams’ dues from the District.
21         75.     Plaintiff Stephanie Christie is a teacher at the Fremont Unified School District.
22   Christie is a public school teacher exclusively represented by FUDTA.
23         76.     Neither the union representatives, nor her public employer, nor the dues deduction
24   form provided by FUDTA informed Christie: of her right to refrain from financially supporting a
25   union; that she was not required to join the union or pay money to the union as a condition of
26   employment; that the union owed her a duty of fair representation even if she chose not to join or
27   give money to the union; or that if she chose to join the union, the union would use a portion of her
28   dues to fund political lobbying.


                                                      13
     First Amended Complaint                                                      No: 4:19-cv-01290-YGR
        Case 4:19-cv-01290-YGR Document 62 Filed 06/11/19 Page 14 of 26



1           77.    Moreover, after providing Christie with a dues deduction form, FUDTA Executive
2    Board Member Jess McCauley specifically told Christie in an October 5, 2018, email that, “[t]his
3    form states that you will remain in the union. Not much else,” and “[y]ou are still able to leave the
4    union, at any time, if you wish, but without this card, your membership might drop and then you will
5    have to fill out all new paperwork and rejoin as if you were a new hire. Sounds like a lot of work to
6    me.”
7           78.    Believing she had no other option but to financially support the union, Christie signed a
8    dues deduction form with her local union, FUDTA, on October 12, 2018, authorizing her district to
9    deduct dues from her paycheck.
10          79.    In an email to FUDTA on March 1, 2019, Christie expressed that the union did not
11   represent her morally, ethically, or professionally. She felt the union leadership acted in an
12   unprofessional and dishonest manner towards its members.
13          80.    Christie tendered her formal resignation from FUDTA to President Birbeck-Herrera on
14   March 5, 2019, but President Birbeck-Herrera refused to accept Christie’s resignation due to alleged
15   “legalities,” and asked to meet with Christie.
16          81.    President Birbeck-Herrera responded to Christie on March 8, 2019, informing Christie
17   that since she signed a dues deduction card as of October 12, 2018, she “will remain a member for
18   the 2018-2019 school year.” Additionally, President Birbeck-Herrera wrote, “[w]e are able to receive
19   requests [to resign union membership] two months before your anniversary date, and I will anticipate
20   hearing back in August for this purpose as we will, of course, honor your wishes.”
21          82.    On March 11, 2019, Christie inquired why dues were deducted from her paycheck in
22   September of 2018 if her annual membership date was October 12, 2018. President Birbeck-Herrera
23   responded on March 13, 2019, stating that “[p]rior to October, you were still a member as you had
24   filled out a membership form in effect. [sic] The October date is when you signed an annual form
25   which remains in effect for this school year.”
26          83.    Christie sent a subsequent email to President Birbeck-Herrera on March 12, 2019, and
27   a letter to the CTA President on March 13, 2019, resigning her union membership and revoking any
28   ostensible authorization to collect union dues from her wages.


                                                       14
     First Amended Complaint                                                     No: 4:19-cv-01290-YGR
        Case 4:19-cv-01290-YGR Document 62 Filed 06/11/19 Page 15 of 26



1           84.    Despite Christie’s demands that the dues deductions cease, as of the date of filing
2    Plaintiffs’ First Amended Complaint, the Fremont Unified School district has continued to deduct
3    dues from Christie’s paycheck.
4           85.    Despite Christie’s demands that the dues deductions cease, as of the date of filing
5    Plaintiffs’ First Amended Complaint, FUDTA has continued to accept Christie’s dues from the
6    District.
7           86.    Plaintiff Jennifer Gribben teaches at the Fremont Unified School District. Gribben is
8    a public school teacher exclusively represented by FUDTA.
9           87.    Neither the union representatives, nor her public employer, nor the dues deduction
10   form provided by FUDTA informed Gribben: of her right to refrain from financially supporting a
11   union; that she was not required to join the union or pay money to the union as a condition of
12   employment; that the union owed her a duty of fair representation even if she chose not to join or
13   give money to the union; or that if she chose to join the union, the union would use a portion of her
14   dues to fund political lobbying.
15          88.    Gribben signed a dues deduction form with her local union, FUDTA, on August 28,
16   2018, authorizing her district to deduct dues from her paycheck. She signed the dues deduction form
17   because a FUDTA representative told her that she would not be able to file a grievance if she was not
18   a member.
19          89.    Gribben emailed the FUDTA President on March 5, 2019, withdrawing the
20   authorization to collect union dues and emphasizing that the acts of the union no longer aligned with
21   her moral compass.
22          90.    President Birbeck-Herrera responded on March 8, 2019, clarifying that Gribbens
23   signed an annual dues deduction form as of August 28, 2018, so she would “remain a member for the
24   2018-2019 school year.” Additionally, President Birbeck-Herrera wrote “[w]e are able to receive
25   requests [to resign union membership] two months before your anniversary date, and I will anticipate
26   hearing back in June for this purpose as we will, of course, honor your wishes.”
27          91.    Gribben sent a follow up email to President Birbeck-Herrera on March 12, 2019, again
28   resigning her union membership and revoking any ostensible authorization to collect union dues from


                                                      15
     First Amended Complaint                                                    No: 4:19-cv-01290-YGR
        Case 4:19-cv-01290-YGR Document 62 Filed 06/11/19 Page 16 of 26



1    her wages.
2           92.     President Birbeck-Herrera acknowledged Gribben’s follow up email in a March 14,
3    2019, email stating “[y]ou have signed up for membership for this year, and you have the legal right
4    to withdrawn[sic] as I have outlined.”
5           93.     Despite Gribbens’ demands that the dues deductions cease, as of the date of filing
6    Plaintiffs’ First Amended Complaint, the Fremont Unified School District has continued to deduct
7    dues from Gribben’s paycheck.
8           94.     Despite Gribbens’ demands that the dues deductions cease, as of the date of filing
9    Plaintiffs’ First Amended Complaint, FUDTA has continued to accept Gribbens’ dues from the
10   District.
11          95.     On June 27, 2018, the U.S. Supreme Court in Janus v. AFSCME, Council 31, held that
12   “[n]either an agency fee nor any other payment to the union may be deducted from a nonmember’s
13   wages, nor may any other attempt be made to collect such a payment, unless the employee
14   affirmatively consents to pay.” 138 S. Ct. at 2486. The Supreme Court also held that, to be valid, an
15   affirmative agreement to make payments to a union must constitute a waiver of this constitutional
16   right that is “freely given and shown by clear and convincing evidence.” Id.
17          96.     Plaintiffs did not provide legally valid affirmative consent for union dues deductions,
18   nor did they knowingly waive their constitutional right not to financially support the Unions.
19   Accordingly, all union dues deductions from Plaintiffs’ wages have been unlawful.
20          97.     Plaintiffs have communicated in writing to the CTA and its local affiliates that they
21   object to union membership and the payment of any union dues.
22          98.     Plaintiffs Christie and Gribbens have been told by a union representative that they are
23   required to remain members until the 30-day window outlined in their dues deduction form.
24          99.     Despite the Supreme Court’s ruling in Janus and Plaintiffs’ subsequent objections, up
25   until the Plaintiffs joined this litigation, the Districts continued, and in some cases continue still, to
26   divert a portion of Plaintiffs’ wages to the Unions.
27          100.    Up until the Plaintiffs joined this litigation, the Unions continued, and in some cases
28   continue still, to accept these dues, despite the Supreme Court’s ruling in Janus and Plaintiffs’


                                                        16
     First Amended Complaint                                                        No: 4:19-cv-01290-YGR
        Case 4:19-cv-01290-YGR Document 62 Filed 06/11/19 Page 17 of 26



1    subsequent objections.
2          101.       The Unions told Plaintiffs that the continued dues deductions are lawful because dues
3    deduction forms signed by Plaintiffs purport to irrevocably authorize union dues deductions from
4    Plaintiffs’ wages. The CTA’s standard dues deduction language, widely used throughout the state,
5    reads as follows:
6                     I hereby (1) agree to pay annual dues uniformly required for membership
                      in the Local, CTA, and NEA; and (2) request and authorize my Employer
7                     to deduct from my pay in each pay period, and transmit to CTA or its
                      designated agent, a pro rata portion of the annual dues required for
8                     membership in the Local, CTA, and NEA, governing bodies and authorize
9                     dues payment on a continuing basis, and regardless of my membership
                      status, unless my obligation to do so ends under one of the circumstances
10                    below. This agreement to pay dues continues from year to year, regardless
                      of my membership status, unless: I revoke it by sending written notice via
11
                      U.S. mail to CTA Member Services, P.O. Box 4178, Burlingame, CA
12                    94011, not less than thirty (30) days and not more than sixty (60) days
                      before the annual anniversary date of this agreement; my employment
13                    with the Employer ends; or as otherwise required by law.
14         102.       These dues deduction forms purport to authorize the Districts to deduct union dues
15   from Plaintiffs’ wages and remit them to the Unions. The dues deduction forms state that
16   authorization for the deductions will automatically renew annually unless the employee revokes the
17   authorization between 30 and 60 days prior to the anniversary of the day Plaintiffs signed the
18   authorization.
19         103.       CTA requires Plaintiffs to continue paying union dues unless and until Plaintiffs avail
20   themselves of a narrow 30-day window in which CTA will honor Plaintiffs’ demands that dues
21   deductions cease. For the remainder of the year, CTA refuses to acknowledge any attempt by
22   Plaintiffs to end the deduction of union dues from their wages.
23         104.       The dues deduction forms do not contain sufficient notice indicating that a fundamental
24   First Amendment right was being, or potentially being, waived. For instance, the forms do not inform
25   the employee that he or she is not required to join the union or pay money to the union as a condition
26   of employment, or that the union owes him or her a duty of fair representation even if he or she
27   chooses not to join or give money to the union, or that if he or she chooses to join the union, the
28   union will use a portion of the member dues to fund political lobbying.


                                                        17
     First Amended Complaint                                                      No: 4:19-cv-01290-YGR
        Case 4:19-cv-01290-YGR Document 62 Filed 06/11/19 Page 18 of 26



1              105.   By signing the dues deduction forms, Plaintiffs did not provide legally valid consent to
2    the payroll deduction of union dues, and they did not waive their constitutional right to not
3    financially support a union.
4              106.   Absent injunctive relief, the Districts will continue deducting union dues from the
5    wages of Plaintiffs and/or Class members wages pursuant to California Education Code § 45060,
6    over Plaintiffs’/Class members’ objections and in violation of their rights.
7              107.   Absent injunctive relief, the Unions will continue to accept money belonging to
8    Plaintiffs and/or Class members, over Plaintiffs’/Class members’ objections and in violation of their
9    rights.
10             108.   CTA drafted the dues deduction provisions and inserted them into the fine-print of its
11   take-it-or-leave-it form. Plaintiffs could not bargain over the terms of the dues deduction provisions,
12   and Plaintiffs were not advised to seek counsel and did not seek counsel. Plaintiffs were not made
13   aware, either by the language of the dues deduction provisions, by the Unions, or by their public
14   employers, of their constitutional right to not fund union advocacy or the potential significance of the
15   dues deduction provisions as a waiver of this fundamental right.
16             109.   To the contrary, several Plaintiffs were expressly misinformed by union officials of the
17   weight, significance, and legal implications of signing the dues deduction forms.
18             110.   California Education Code § 45060, as well as Plaintiffs’ respective CBAs, authorize
19   and compel the Districts to deduct union dues from Plaintiffs’ wages and forward them to the
20   Unions, despite the fact that Plaintiffs have not clearly and affirmatively consented to the deductions
21   by waiving the constitutional right to not fund union advocacy. The statutes and CBA provisions,
22   and Defendants’ actions pursuant to them, impermissibly infringe Plaintiffs’ First Amendment rights
23   of free speech and free association as secured against state infringement by the Fourteenth
24   Amendment to the U.S. Constitution.
25                                           CLASS ALLEGATIONS
26             111.   Plaintiffs Bethany Mendez, Linda Leigh Dick, Audrey Stewart, Scott Carpenter,
27   Angela Williams, Stephanie Christie, and Jennifer Gribben (collectively, the “Class
28   Representatives”) bring this case as a class action pursuant to Federal Rules of Civil Procedure


                                                        18
     First Amended Complaint                                                        No: 4:19-cv-01290-YGR
        Case 4:19-cv-01290-YGR Document 62 Filed 06/11/19 Page 19 of 26



1    23(b)(1)(A) and 23(b)(1)(B), 23(b)(2), and, alternatively, 23(b)(3), for themselves and for all others
2    similarly situated, and any subclasses deemed appropriate by this Court. The Class and Subclass that
3    the Class Representatives seek to represent are defined as follows:
4
           Class: All individuals: 1) who are public school employees as defined in Cal. Gov’t
5          Code § 3540.1(j), and are exclusively represented by CTA and its affilliates; 2) who
           signed a dues deduction form, before or since Janus, that did not contain sufficient
6          notice to obtain clear and affirmative consent for dues deductions and a knowing
           waiver of the constitutional right not to fund union advocacy; and 3) from whose
7
           salaries the public employers deducted or continue to deduct union dues on behalf of
8          CTA and its affiliates. The class includes everyone who comes within the class
           definition at any time from two years prior to the commencement of this action until
9          the conclusion of this action.
10
           Subclass: All members of the Class who have objected to, or will object to, the
11         payment of any union dues or fees, including by virtue of resigning union
           membership. The Subclass includes everyone who comes within the Class definition
12         at any time from two years prior to the commencement of this action until the
13         conclusion of this action.

14
           112.    Upon information and belief, there are hundreds, and likely tens of thousands, of Class
15
     and Subclass members in varying locations across California. Indeed, according to the California
16
     Department of Education, from 2016 to 2017 there were 313,989 teachers in California public
17
     schools, each of whom would have been required to pay union dues as a condition of employment.
18
     The Class is so large and geographically diverse that joinder is impractical.
19
           113.    There are questions of law and fact common to all Class and Subclass members, and
20
     these common questions of law or fact predominate over any questions affecting only individual
21
     members of the Class or Subclass. Common questions include, but are not limited to: whether
22
     Defendants violate or violated Class members’ First Amendment rights by deducting union dues
23
     despite Defendants’ failure to obtain clear and affirmative consent for dues deductions; whether
24
     Defendants violate or violated Subclass members’ First Amendment rights by deducting union dues
25
     despite Defendants’ failure to obtain clear and affirmative consent for dues deductions, and despite
26
     Subclass members’ express objection to dues deductions and union membership.
27
           114.    The Class Representatives’ claims are typical of the claims of the Class and Subclass
28
     they seek to represent in that the Class Representatives, and all members of the proposed class, suffer


                                                      19
     First Amended Complaint                                                    No: 4:19-cv-01290-YGR
        Case 4:19-cv-01290-YGR Document 62 Filed 06/11/19 Page 20 of 26



1    or suffered the seizure of union dues by the Districts and in accordance with state law despite
2    Defendants’ failure to obtain clear and affirmative consent for dues deductions, and also despite the
3    Class Representatives’ and Subclass members’ subsequent express objection to dues deductions and
4    union membership. The Defendants have an identical duty to Class Representatives and all other
5    Class members and Subclass members regarding these claims.
6          115.    The Class Representatives can and will fairly and adequately represent the interests of
7    the Class and Subclass.
8          116.    The Districts’ and Superintendents’ duty to cease the aforementioned union dues
9    deductions, and the Unions’ duty to pay back all monies deducted without Plaintiffs’ legally valid
10   consent – and, in the case of the Subclass, over Plaintiffs’ express objection – applies equally to all
11   Class members and Subclass members. The prosecution of separate actions by individual Class
12   members or Subclass members would create a risk of inconsistent or varying adjudications, which
13   would establish incompatible standards of conduct for Defendants.
14         117.    Defendants have acted to deprive Class Representatives, and all Class members and
15   Subclass members, of their constitutional rights on grounds generally applicable to all, thereby
16   making appropriate declaratory, injunctive, and other equitable relief with regard to the Class and
17   Subclass as a whole.
18         118.    The Class Representatives, Class, and Subclass are represented by the undersigned
19   counsel, of which: Freedom Foundation is a long-established charitable organization experienced in
20   furnishing representation to unionized public and partial-public employees whose constitutional
21   rights have been violated; and Dhillon Law Group Inc. is experienced in class action and complex
22   litigation, as well as procedural and legal issues specific to California jurisdictions.
23         119.    A class action may be maintained under Rule 23(b)(1)(A) because separate actions by
24   Class members or Subclass members could risk inconsistent adjudications on the underlying legal
25   issues.
26         120.    A class action may be maintained under Rule 23(b)(1)(B) because an adjudication
27   determining the constitutionality of union dues deductions in the aforementioned circumstances, as a
28   practical matter, will be dispositive of the interests of all members of the Class and Subclass.


                                                        20
     First Amended Complaint                                                       No: 4:19-cv-01290-YGR
         Case 4:19-cv-01290-YGR Document 62 Filed 06/11/19 Page 21 of 26



1           121.    A class action may be maintained under Rule 23(b)(2) because Defendants acted or
2    refused to act on grounds that apply generally to the Class and Subclass, making injuncting relief and
3    corresponding declaratory relief appropriate respecting the Class and Subclass as a whole.
4           122.    A class action may be maintained under Rule 23(b)(3) because questions of law or fact
5    common to the members of the Class and Subclass predominate over any questions affecting only
6    individual members in that the important and controlling questions of law and fact are common to all
7    members of the Class and Subclass, i.e., whether the aforementioned dues deductions violate the First
8    Amendment rights of Class members and/or Subclass members. A class action is superior to other
9    available methods for the fair and efficient adjudication of the controversy in as much as the
10   individual Class members and Subclass members are deprived of the same rights by Defendants’
11   actions, differing only in the amount of money deducted – which is, for legal purposes, immaterial.
12   The amount of money deducted is known to Defendants and easily calculated from Defendants’
13   business records. The limited amount of money involved in the case of each individual’s claim
14   (union dues deductions without valid consent; union dues deductions since each Subclass member
15   objected to union membership and the payment of union dues) would make it burdensome for the
16   class members to maintain separate actions.
17          123.    The illegal actions taken by Defendants were taken pursuant to the same statutes, dues
18   deduction forms and similar CBAs, and constitute a concerted scheme resulting in the violation of the
19   rights of Plaintiffs, Class members, and Subclass members. Additionally, the affiliation among the
20   Defendants presents an organizational structure which makes it expedient for the named Plaintiffs
21   and members of the Class and Subclass to proceed against all named defendants.
22                                          CAUSES OF ACTION
23          124.    Plaintiffs incorporate by reference and re-allege each of the Paragraphs set forth above.
24          125.    Defendants act jointly and under color of state law by deducting, causing the deduction
25   of, or collecting union dues from the wages of Plaintiffs and the members of the Class and Subclass,
26   or from having done these things in the past.
27          126.    The First Amendment prohibits the government and unions from seizing union dues
28   from teachers without their clear and affirmative consent and a valid waiver of their First Amendment


                                                       21
     First Amended Complaint                                                     No: 4:19-cv-01290-YGR
         Case 4:19-cv-01290-YGR Document 62 Filed 06/11/19 Page 22 of 26



1    rights. See Janus, 138 S. Ct. at 2486.
2           127.    A valid waiver of First Amendment rights requires clear and compelling evidence that
3    the putative waiver was voluntary, knowing, and intelligent and that enforcement of the wiaver was
4    not against public policy. Defendants bear the burden of proving that these criteria are satisfied.
5           128.    The dues deduction forms Plaintiffs signed do not constitute clear and compelling
6    evidence that Plaintiffs voluntarily, knowingly, or intelligently waived their First Amendment rights
7    to refrain from subsidizing the Unions’ speech because, among other reasons, the forms do not notify
8    teachers that they have a First Amendment right not to financially support the union or state that the
9    teachers agree to waive that right.
10          129.    Plaintiffs did not voluntarily, knowingly, or intelligently waive their First Amendment
11   rights to refrain from subsidizing the Unions’ speech.
12                                       FIRST CLAIM FOR RELIEF
                            Violation of the First Amendment (42 U.S.C. § 1983)
13
                          (By Plaintiffs, Class, and Subclass Against all Defendants)
14
     Deducting dues from Plaintiffs’ wages pursuant to California Education Code § 45060 violates the
15                         First Amendment to the United States Constitution.
16
            130.    Plaintiffs incorporate by reference and re-allege each of the Paragraphs set forth above.
17
            131.    California Education Code § 45060, on its face and as applied, violates Plaintiffs’ First
18
     Amendment rights, as applied to the states by the Fourteenth Amendment, because the statute
19
     authorizes and compels the Districts and Superintendents to deduct union dues from Plaintiffs’ wages
20
     without clear and compelling evidence that they waived their First Amendment rights to refrain from
21
     subsidizing the union and its speech.
22
            132.    Defendants’ enforcement of California Education Code § 45060, without Plaintiffs’
23
     consent and clear and compelling evidence that they waived their First Amendment rights to refrain
24
     from supporting the union and its speech, deprives Plaintiffs and Class members of their First
25
     Amendment rights to free speech and association, as secured against state infringement by the
26
     Fourteenth Amendment to the United States Constitution and 42 U.S.C. § 1983.
27
            133.    California Education Code § 45060 is unconstitutional under the First Amendment, as
28


                                                        22
     First Amended Complaint                                                      No: 4:19-cv-01290-YGR
        Case 4:19-cv-01290-YGR Document 62 Filed 06/11/19 Page 23 of 26



1    secured against state infringement by the Fourteenth Amendment and 42 U.S.C. § 1983, as applied or
2    enforced against any teacher in the absence of clear and compelling evidence that the teacher waived
3    his or her rights to refrain from subsidizing the union and its speech.
4              134.   Consent to fund union advocacy cannot be presumed, Plaintiffs did not waive their
5    constitutional right to refuse to fund union advocacy, and they expressly objected to the payment of
6    union dues.
7              135.   In addition, Subclass members also expressly objected to the payment of union dues,
8    and further objected to union membership.
9              136.   California Education Code § 45060 does not serve a compelling state interest and is not
10   narrowly tailored to minimize the infringement of Plaintiffs’ and Class members’ First Amendment
11   rights.
12             137.   Plaintiffs, Class members, and Subclass members have been irreparably injured by a
13   violation of their First Amendment rights, for which there is no adequate remedy at law. As a result,
14   Plaintiffs seek preliminary and permanent injunctive relief, declaratory relief, damages, attorneys’
15   fees pursuant to 42 U.S.C. § 1988, and costs.
16                                       SECOND CLAIM FOR RELIEF
                              Violation of the First Amendment (42 U.S.C. § 1983)
17
                (By Plaintiffs, Class, and Subclass Against the Unions and the Superintendents)
18
     Deducting dues from Plaintiffs’ wages pursuant to Plaintiffs’ CBAs violates the First Amendment
19                                   to the United States Constitution.
20
               138.   Plaintiffs incorporate by reference and re-allege herein each of the Paragraphs set forth
21
     above.
22
               139.   The provisions of the CBAs entered between the Superintendents and Plaintiffs’ local
23
     exclusive representatives, which restrict Plaintiffs’ rights to revoke the authority to collect union
24
     dues, on their face and as applied, violate Plaintiffs’ and Class members’ First Amendment rights as
25
     applied to the states by the Fourteenth Amendment and 42 U.S.C. § 1983.
26
               140.   Plantiffs and Class members have a constitutional right to not associate with an
27
     exclusive representative and to not support, financially or otherwise, petitioning and speech. The
28


                                                         23
     First Amended Complaint                                                       No: 4:19-cv-01290-YGR
            Case 4:19-cv-01290-YGR Document 62 Filed 06/11/19 Page 24 of 26



1    Plaintiffs’ CBAs authorize the Districts to divert a portion of Plaintiffs’ wages to the Unions, even
2    though Plaintiffs have not clearly and affirmatively consented to the deductions by waiving their
3    constitutional right to not fund union advocacy.
4             141.    Consent to fund union advocacy cannot be presumed, nor may a waiver of the
5    constitutional right to not fund union advocacy be presumed.
6             142.    Plaintiffs’ CBAs do not serve a compelling state interest, and the terms of the CBAs
7    are not narrowly tailored to minimize the infringement of Plaintiffs’ and Class members’ First
8    Amendment rights.
9             143.    Plaintiffs, Class members, and Subclass members have been irreparably injured by a
10   violation of their First Amendment rights, for which there is no adequate remedy at law. As a result,
11   Plaintiffs seek preliminary and permanent injunctive relief, declaratory relief, damages, attorneys’
12   fees pursuant to 42 U.S.C. § 1988, and costs.
13                                           PRAYER FOR RELIEF
14            WHEREFORE, Plaintiffs pray, on behalf of themselves and all those similarly situtated, for
15   the following:
16     i.     Declaratory Judgment: for entry of a Declaratory Judgment that California Education Code §
17            45060 and the Union’s dues deduction enrollment practices authorized thereby, on their face
18            and as applied, violate the First Amendment to the United States Constitution, as secured
19            against state infringement by the Fourteenth Amendment to the United States Constitution,
20            because they permit and compel public employers to deduct union dues from the wages of
21            Plaintiffs, Class members, and Subclass members, despite the absence of clear and affirmative
22            consent to the deductions by waiving the constitutional right to not fund union advocacy,
23            and/or because these laws and practices additionally force Plaintiffs and Subclass members to
24            maintain union membership and subject themselves to dues deductions over their objection;
25    ii.     Declaratory Judgment: for entry of a Declaratory Judgment that the Superintendents’
26            deduction of monies from the wages of Plaintiffs, Class members, and Subclass members,
27            without clear and affirmative consent to the deductions by waiving the constitutional right to
28            not fund union advocacy, is illegal and unconstitutional;


                                                        24
     First Amended Complaint                                                      No: 4:19-cv-01290-YGR
            Case 4:19-cv-01290-YGR Document 62 Filed 06/11/19 Page 25 of 26



1    iii.        Injunctive Relief: for issuance of temporary, preliminary, and permanent injunctive relief,
2                enjoining Defendants from engaging in any activity this Court declares illegal or likely illegal,
3                including but not limited to: 1) the deduction of union dues from the wages of Plaintiffs, Class
4                members, and Subclass members without first obtaining legally valid consent to such
5                deductions, including, inter alia, notice to the employee that he or she is not required to join
6                the union or pay money to the union as a condition of employment; notice that the union owes
7                him or her a duty of fair representation even if he or she chooses not to join or give money to
8                the union; notice that if he or she chooses to join the union, the union will use a portion of the
9                member dues to fund political lobbying; and 2) the continued enforcement of California
10               Education Code § 45060 and the Union’s dues deduction enrollment practices pursuant
11               thereto;
12    iv.        Compensatory Damages for the Class: for entry of a judgment requiring Defendant Unions
13               to refund any union dues taken without valid consent from Plaintiffs’ and Class members’
14               wages going back to the extent permitted by the relevant statute of limitations or the date each
15               Plaintiff or Class member began employment, whichever is more recent, as well as nominal
16               damages, and restitution;
17    v.         Compensatory Damages for the Subclass: for entry of a judgment requiring Defendant
18               Unions to refund any union dues taken from Plaintiffs’ and Subclass members’ wages since
19               they objected to the payment of any union dues or fees, including by virtue of resigning union
20               membership, as well as nominal damages, and restitution;
21    vi.        Costs and attorneys’ fees: for an award to Plaintiffs, Class members, and Subclass members
22               of their costs and reasonable attorneys’ fees pursuant to the Civil Rights Attorney’s Fees
23               Award Act of 1976, 42 U.S.C. § 1988; and
24   vii.        Other relief: for such other and additional relief as the Court may deem just and proper.
25          //
26
27
28


                                                            25
     First Amended Complaint                                                           No: 4:19-cv-01290-YGR
         Case 4:19-cv-01290-YGR Document 62 Filed 06/11/19 Page 26 of 26



1                                            DEMAND FOR JURY TRIAL
2            Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs demand trial by jury in
3    this action of all issues so triable.
4
5    Dated: June 11, 2019                                   Respectfully submitted,
6                                                           By: _/s/ Harmeet K. Dhillon_________
7                                                           DHILLON LAW GROUP INC.
                                                            Harmeet K. Dhillon
8
                                                            Krista L. Baughman
9                                                           Gregory R. Michael
                                                            Dhillon Law Group Inc.
10                                                          177 Post Street, Suite 700
                                                            San Francisco, California 94108
11
                                                            Attorneys for Plaintiffs and the Proposed Class
12
                                                            and Subclass
13                                                          FREEDOM FOUNDATION
14                                                          Mariah Gondeiro, Cal Bar No. 323683
                                                            Karin Sweigart, Cal Bar No. 247462
15                                                          Freedom Foundation
                                                            PO Box 552
16
                                                            Olympia, WA 98507
17
                                                            Attorney for Plaintiffs and the Proposed Class
18                                                          and Subclass
19
20
21
22
23
24
25
26
27
28


                                                       26
     First Amended Complaint                                                      No: 4:19-cv-01290-YGR
